 In the Matter Of UNITED STATES RUBBER COMPANY,EMPLOYERandINTERNATIONAL BROTHERHOOD OF ELECTRICALWORKERS,LOCAL No.11, AFL,PETITIONERCase No. 21-RC-,239SUPPLEMENTAL DECISIONANDORDERMay 5,1949On March 3, 1949, pursuant to the Decision and Direction of Electionissued by the Board herein on January 6, 1949: an election by secretballotwas conducted under the direction and supervision of theRegional Director for the Twenty-first Region.Thereafter, a Tallyof Ballots was furnished the parties in accordance with the Rules andRegulations of the Board.The tally showed the results of the election to be as follows :Approximatenumber ofeligible voters-----------------------18Votes cast for International Brotherhood of Electrical Workers,Local No. 11, AFL--------------------------------------9Votes cast for United Rubber, Cork, Linoleum and PlasticWorkers of America, Local No. 44, CIO-------------------9Votes castagainst participating labor organizations----------0No objections to the election were filed.On April 5, 1949, thePetitioner filed a motion with the Board requesting that a run-offelection be held.The Intervenor, URW, CIO, filed a motion oppos-ing the holding ofa run-off election and requesting that the petitionbe dismissed.In support of the motion the Petitioner cited the re-centJ. I. Casedecision.2In that case a majority-of the Board di-rected a run-off election where neither of the labor organizationsparticipating in a "Globe" election had obtained a majority of thevalid votes cast.There, however, the "no union" choice had obtainedsomevotes in the original election.In the instant case both par-ticipating labor organizations received an equal number of votes, andthe choice "neither union" received no votes. In identical circum-stances,prior to the amendment of the Act, the Board refused to hold3Matterof UnitedStates Rubber Company,81 N. L.R. B. 17.Matter of J. I. Case Company,81 N. L.R. B. 969.83 N. L. R. B., No. 52.378 UNITED STATES RUBBERCOMPANY379a run-off election because in such a situation, where there are no votesof a third choice to redistribute, there is no basis for expecting thata run-off will produce results at a variance with the original vote.3-We see nothing in the amended Act which requires that we now reacha different result in this type of case 4Accordingly, the Petitioner'smotion for a run-off election is hereby denied.-5As the petitioner has not obtained a majority of the votes cast, weshall dismiss the petition herein.ORDERIT is HEREBY ORDERED that the petition for investigation and certi-fication of representatives of employees of United States Rubber Com-pany, Los Angeles, California, filed by International Brotherhood ofElectricalWorkers, Local No. 11, AFL, be, and it hereby is, dismissed.MEMBERSREYNOLDS and GRAY took no part in the consideration ofthe above Supplemental Decision and Order.BMatter of Inter-Ocean Steamship Company,69 N. L R. B. 561.4The legislative history of the run-off provision in Section 9 (c) (3) of the amendedAct clearly indicates that the purpose of this provision was to change the Board's practiceby requiring that if a run-off is held"no union" shall be accorded a place on the ballotif it receives the first or second highest number of votes in, the original election,whetheror not it received a plurality of the original votes.See Senate Report No.105 on S. 1126,p.12,and Senator Taft's statement,Cong.Rec.April 23,1947.Nothing in thislegislative history suggests that Section 9 (c) (3) compels the Board to conduct a run-offelection where such run-off shows every likelihood of being futile.5 Cf.Matter of Bauer-Schweitzer Hop & Malt Co., at al.,79 N.L. It. B. 453.